DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Applicant’s claim to priority of provisional application 62/320,036 filed April 8, 2016 is acknowledged.
Claim Status
	Claims 38, 40, and 44 are amended. Claim 46 is cancelled. Claims 38-45 and 47 are under examination.
Information Disclosure Statement
The information disclosure statement filed July 31, 2017 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The cited reference “Cyril Stanley Smith. A Search for Structure. The MIT Press, Cambridge, MA, 1981.” provided by the applicant includes the title page and the contents. It is unclear if these are the materials that caused the non-patent literature publication to be listed. It is also unclear how what is provided is relevant to the instant claims and invention. This reference was not considered.
Withdrawn Claim Objection
The following objection to claim 40 is withdrawn to amendment:
Lines 1-2 “weight fractions of Al, Ti, and Ni are chosen to be 0.0123, 0.0203, and 0.2893, respectively”.
Withdrawn Claim Rejections - 35 USC § 112
	The following 112(a) rejection is withdrawn due to claim cancellation:
Claim 46 lines 1-4 “the γ’ strengthened austenitic TRIP steel having a fragment simulation projectile (FSP) ballistic limit, V50>1.2*V50baseline, a shear instability resistance, yia>75%, a uniform tensile ductility, εu>30%, and a fracture toughness, KIC >= 90 MPa/m0.5”.
The following 112(b) rejections are withdrawn due to claim amendment:
Claim 44 lines 1-3 “the radius, the volume fraction, and the APBE of the gamma’ precipitates at peak strengthening are respectively 13.343 nm, 0.1473, 0.2489 J/mol”.
Claim 44 line 3 “a strength increase of 552 MPa”.
Response to Arguments
Wanner
Applicant’s claim amendments and arguments, see pages 5-6, filed February 25, 2021, with respect to Wanner have been fully considered and are persuasive.  The rejection has been withdrawn. 
	The applicant persuasively argues Wanner teaches a Ni-Co-Fe base alloy where Fe is up to 55.6 wt% as calculated by the lowest wt% of each taught element (Table I), such that Fe is not taught to be in a range of 61.5775 to 62.9975 wt%. 
Smith Jr in view of Wanner
Applicant's arguments filed February 25, 2021 have been fully considered but they are not persuasive.
	The applicant argues the composition of Smith Jr contains 30% to 55 or 57% Ni and 1.5 to 5% Cb (2:41-49).
	The examiner respectfully disagrees. Smith Jr teaches the composition contains “about 30% to 55 or 57% nickel” (2:42), where about 30 wt% Ni reads on 28.73-29.13 wt% Ni as instantly claimed. With respect to the presence of Nb (i.e. columbium, Cb) Smith Jr teaches a composition (Smith Jr 2:42-49, 
	The applicant argues the composition of Smith Jr is controlled to satisfy the relationship of A-D (2:41-49).
	The examiner agrees that the composition of Smith Jr is further controlled to satisfy the relationships of A-D (2:50-66). Evidence that this composition does not render the instant claims obvious has not been presented.
	The applicant argues Smith Jr teaches a Ni-Fe-Co alloy (2:41-19, 8:21-23 and Table I) where the highest Fe in the examples is that of Alloy No. 2, 40.762 wt%, such that Fe is not taught to be in a range of 61.5775 to 62.9975 wt%. 
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123(I). Smith Jr is “related to nickel-iron base alloys” (1:4-5) (i.e. not Ni-Fe-Co alloys as argued) that contain up to 31% cobalt (2:44-45) (i.e. this range encompasses 0% Co). Smith Jr also teaches Fe of at least 34% (2:49). Using the broadest composition taught by Smith Jr (2:41-49), the maximum Fe content is about 65.8% (i.e. 100 - 30 (min Ni) – 1.7 (min Cr) – 1 (min Ti) – 1.5 (min Cb)). A range of 34 to 65.8% Fe overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I).
	The applicant argues that Smith Jr teaches it is desirable to have at least 7% Co in the alloy (8:21-23) such that Co is an essential element that cannot be removed from the composition, whereas in the claimed gamma prime strengthened TRIP steel Co is 0 wt%. 
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, include nonpreferred embodiments. MPEP 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II). Smith Jr teaches “up to 31% cobalt” (2:44-45), which encompasses 0% Co and reads on that claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 line 2-4 “when the gamma’ strengthened austenitic TRIP steel is at peak strengthening, the radius, the volume fraction, and the APBE of the gamma’ precipitates are respectively 13.343 nm, 0.1473, 0.2489 J/mol” renders the claim indefinite. It is unclear whether this claim limitation requires (1) the gamma’ strengthened austenitic TRIP steel to be at peak strengthening such that it has the claimed radius, volume fraction, and APBE or (2) the claimed radius, volume fraction, and APBE are properties of the claimed gamma’ strengthened austenitic TRIP steel that result from peak strengthening. For the purpose of examination claim 44 will be given the broadest reasonable interpretation of (2) reciting properties of the claimed gamma’ strengthened austenite TRIP steel that result from peak strengthening.
Claim 44 lines 4-5 “a strength increase of 552 MPa from the gamma’ precipitates, compared to TRIP-180” renders the claim indefinite. It is unclear what the state is of the TRIP-180 steel that the strength increase is being compared to. The composition, structure, and processing of the TRIP-180 steel impact the resulting properties. For the purpose of examination claim 44 will be given the broadest reasonable interpretation of requiring the claimed strength increase from any TRIP-180. 
Claim 45 is rejected as depending from claim 44.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Smith Jr (US 4,066,447) in view of Wanner (US 5,283,032).
Regarding claim 38, Smith Jr teaches a nickel-iron based alloy (1:4-6) that is high-strength and low-expansion with gamma’ precipitates (i.e. gamma-prime strengthened; 2:17-29) that is strengthened by aging at 1150 to 1350°F (621 to 732°C) for about 8 hours or more (4:42-52) by gamma’ precipitation hardening (i.e. hardening by a heat treatment that causes a constituent to precipitate such that a volume fraction and a radius of the gamma’ precipitates are controlled by tempering time and temperature; 2:62-68 and 3:1-3) with a composition that overlaps with that instantly claimed (i.e. about 30 wt% Ni reads on 28.73-29.13 wt% Ni; 2:42-49 and 3:39-45; the maximum amount of Fe is calculated by 100 – 30 (min Ni) – 1 (min Ti) – 1.7 (min Cr) – 1.5 (min Nb)). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
The Mo content taught by Smith Jr is close to that instantly claimed such that one skilled in the art would have expected the alloy of Smith Jr to have the same properties as that instantly claimed. This is supported by Smith Jr teaching a yield strength of at least 110 ksi (4:53-57) and about 8% or more tensile elongation (i.e. uniform elongation; 4:53-57). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap, but are close. MPEP 2144.05(I).
Claim 38 line 3 recite “a composition consisting essentially of”. The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or step and “those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. MPEP 2111.03(III). Smith Jr teaches an overlapping composition (2:42-49 and 3:39-45), structure, and processing (1:4-6, 2:17-29 and 62-68, 3:1-3, and 4:42-52) that read on that claimed. Therefore the presence of Nb in the alloy of Smith Jr does not materially affect the basic and novel characteristics of the claimed invention.
Element
Claim 38 
(wt%)
Claim 47
(wt%)
Smith Jr 2:42-49; 3:39-45
(wt%)
Ni
28.73 – 29.13
29.09
About 30 to 55 
Ti
1.93 – 2.13
2
1 to 2 
Al
1.18 – 1.28
1.24
Up to 1.5
Cr
3.8 – 4.2
4.1
1.7 to 5.5 advantageously
Mo
1.15 – 1.25
1.22
Up to 1
V
0.2 – 0.4
0.4
-
C
0.005 – 0.015
0.013
Up to 0.06
B
0.0075 – 0.0175
0.01
0.002 to 0.012 advantageously 
Fe
Balance
61.5775 – 62.9975
Balance
At least 34%
(up to about 65.8%)
Nb
-
-
1.5 to 5
Co
-
-
Up to 31
Mn
-
-
Up to about 2
Si
-
-
Up to about 1


Smith Jr is silent to the presence of V.
Wanner teaches a precipitation-strengthenable nickel-cobalt-iron base alloy (3:3-37) with a gamma prime phase (i.e. gamma-prime strengthened; 5:15-16 and 42-44) and 0.5 wt% max V (3:31 and 6:49-62).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Smith Jr to include 0.5 wt% max V because V is a known residual amount present in Ni-Co-Fe based alloys (Wanner 3:3-37; Smith Jr 2:42-39 and 3:39-45) from the melting practice utilized and this maximum amount does not have an adverse effect on the alloy’s inflection temperature and coefficient of thermal expansion (Smith Jr 6:49-62).
The limitations of an austenitic TRIP steel and the composition being processed such that eta grain boundary cellular precipitation is thermodynamically eliminated and an antiphase boundary energy (APBE) being a function of the composition of the gamma’ precipitates have been considered. They recite a structure and properties of the instantly claimed steel. The composition (Smith Jr 2:42-49 and 3:39-45; Wanner 3:31 and 6:49-62) and processes (Smith Jr 2:17-29 and 62-68, 3:1-3, and 4:42-54) of the prior art are substantially similar to the composition and processes of the invention (Instant specification page 54 section 3.1 Processing and page 56 section 3.4 Strength Testing). It appears that the product of the process of the prior art is substantially similar to the product claimed, including the austenitic TRIP structure, eta grain boundary cellular precipitation being thermodynamically eliminated, and the APBE being a function of the composition of the gamma’ precipitates.
Instant Specification pg. 54 Section 3.1 Processing and page 56 section 3.4 Strength Testing
Smith Jr 3:49-68 and 4:1-52
Cast by VIM
Vacuum melt practices
Homogenization 
1093°C (2000°F) 6 hours
1204°C (2200°F) 18 hours
-
Hot working
1093°C (2000°F)
Hot working
Around 2100°F
Air cool
-
Solution treat
926°C (1700°F) 1 hour
Recrystallization annealing
About 1700-1900°F ½ to 1 hour
Air cool
-
Age
700-750°C 5-120 hours
Aging
About 1150 to 1350°F (621 to 732°C) about 8 hours or more


Regarding claim 39, Smith Jr teaches gamma’ precipitation hardening involves the precipitation of Ni3(Al,Cb,Ti,Ta) (3:1-6) to achieve the desired strengthening (2:62-68) (i.e. weight fractions of Al and Ti are chosen to achieve desired strength and desired thermodynamic stability) and that the nickel is known to obtain desired expansion coefficients and spectral inflection temperature (1:36-43 and 9:65-68 and 10:44) (i.e. weight fraction of Ni is chosen to achieve desired austenite stability). 
Regarding claim 40, Smith Jr teaches up to 1.5% wt A, 1 to 2% Ti, and about 30 to 55 wt% Ni (2:35-50). In Smith Jr the Al teaching overlaps with that instantly claimed, the Ti content is close to that instantly claimed, and the Ni content overlaps where “about 0.30” encompasses 0.2893. A prima facie case of obviousness exists when the claimed ranges or amounts overlap or lie inside that taught by the prior art or when the claimed ranges or amounts do not overlap but are close such that one skilled in the art would have expected them to have the same properties. MPEP 2144.05(I). This is supported by Smith Jr teach a properties of at least 110 ksi yield strength and about 8% or more tensile elongation at room temperature (4:53-57).
Regarding claim 41, Smith Jr teaches aging (i.e. tempering) at 1150 to 1350°F (621 to 732°C) for about 8 hours or more (4:42-52). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 42, Smith Jr teaches aging (i.e. tempering) at 1150 to 1350°F (621 to 732°C) for about 8 hours or more (4:42-52) to form an age-hardened product with a yield strength of at least 110 ksi (4:53-57). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
The limitation of a temperature for shear of Ms(sigma)(sh) of -42°C has been considered. It recites a property of the instantly claimed steel. The composition (Smith Jr 2:42-49 and 3:39-45; Wanner 3:31 and 6:49-62) and processes (Smith Jr 2:17-29 and 62-68, 3:1-3, and 4:42-54) of the prior art are substantially similar to the composition and processes of the invention (Instant specification page 54 section 3.1 Processing and page 56 section 3.4 Strength Testing). It appears that the product of the process of the prior art is substantially similar to the product claimed, including temperature for shear of Ms(sigma)(sh) of -42°C.
Regarding claim 43, Smith Jr teaches about 8% or more tensile elongation (i.e. uniform elongation; 4:53-57).  A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
The limitations of Young’s Modulus of 257 GPa, an elongation of 26.5% on a 18.6 mm gauge length, and a true failure strain of 61.3% have been considered. They recite properties of the instantly claimed steel. The composition (Smith Jr 2:42-49 and 3:39-45; Wanner 3:31 and 6:49-62) and processes (Smith Jr 2:17-29 and 62-68, 3:1-3, and 4:42-54) of the prior art are substantially similar to the composition and processes of the invention (Instant Specification page 54 section 3.1 processing and page 56 section 3.4 Strength Testing; Smith Jr 3:49-68 and 4:1-52). It appears that the product of the process of the prior art is substantially similar to the product claimed, including a Young’s Modulus of 257 GPa, an elongation of 26.5% on a 18.6 mm gauge length, and a true failure strain of 61.3%.
Regarding claim 44, Smith Jr teaches strengthening by age-hardening (2:62-68) of gamma’ precipitation (3:1-3). 
The limitations of the radius, volume fraction, and the APBE of the gamma’ precipitates at peaking strengthening respectively being 13.343 nm, 0.1473, and 0.2489 J/mol to provide a strength increase of 552 MPa have been considered. They have been determined to recite properties of the instantly claimed steel. The composition (Smith Jr 2:42-49 and 3:39-45; Wanner 3:31 and 6:49-62) and processes (Smith Jr 2:17-29 and 62-68, 3:1-3, and 4:42-54) of the prior art are substantially similar to the composition and processes of the invention (Instant Specification page 54 section 3.1 processing and page 56 section 3.4 Strength Testing; Smith Jr 3:49-68 and 4:1-52). It appears that the product of the process of the prior art is substantially similar to the product claimed, including a radius, volume fraction, and the APBE of the gamma’ precipitates at peaking strengthening respectively being 13.343 nm, 0.1473, and 0.2489 J/mol to provide a strength increase of 552 MPa.
Regarding claim 45, Smith Jr teaches strengthening by age-hardening (2:62-68) of gamma’ precipitation (3:1-3) (i.e. the strength increase is a function of the radius, the volume fraction, and the APBE). 
Regarding claim 47, Smith Jr in view of Wanner teaches a composition that overlaps with that instantly claimed (i.e. about 30 wt% Ni reads on 29.09 wt% Ni; Smith Jr 2:42-49 and 3:39-45; Wanner 3:31 and 6:49-62). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
The Mo content taught by Smith Jr is close to that instantly claimed such that one skilled in the art would have expected the alloy of Smith Jr to have the same properties as that instantly claimed. This is supported by Smith Jr teaching a yield strength of at least 110 ksi (4:53-57) and about 8% or more tensile elongation (i.e. uniform elongation; 4:53-57). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap, but are close. MPEP 2144.05(I).
Claim 38 line 3 recite “a composition consisting essentially of”. The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or step and “those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. MPEP 2111.03(III). Smith Jr teaches an overlapping composition (2:42-49 and 3:39-45), structure, and processing (1:4-6, 2:17-29 and 62-68, 3:1-3, and 4:42-52) that read on that claimed. Therefore the presence of Nb in the alloy of Smith Jr does not materially affect the basic and novel characteristics of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                              


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735